      Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 1 of 11



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

    STANLEY PRICE                                              CIVIL ACTION

    VERSUS                                                       NO. 19-11451

    PAULETTE RILEY IRONS, ET AL.                             SECTION “R” (2)



                         ORDER AND REASONS


       The Court has received a motion to dismiss from defendant the

Judiciary Commission of Louisiana. 1 Because the Commission is immune

from suit, the Court grants the motion.



I.     BACKGROUND

       This case arises from allegations of impropriety associated with legal

proceedings initiated in state court by plaintiff Stanley Price. 2 In his federal

complaint, plaintiff indicates that he previously filed suit in state court

against attorney Quiana Hunt. 3        Plaintiff accuses Hunt’s law firm of

“deny[ing] his compensation for paralegal services rendered.” 4 Plaintiff also



1      R. Doc. 24.
2      See generally R. Doc. 1.
3      See id. at 4.
4      See id. at 5.
    Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 2 of 11



accused Hunt of “fabricat[ing] and falsif[ying] request to T-Mobile to

disconnect the phone and tablet services owned by him, changing the use of

his SIMM card and convert[ing] his phone number for her personal use

without his knowledge or approval,” leading him to move for an injunction.5

      In connection with these state proceedings, plaintiff alleges that

various judges “acted as co-conspirators . . . to deprive plaintiff of his legal

and state and federal constitutional rights.” 6 For instance, plaintiff alleges

that Judge Robin Giarrusso held an “ex parte meeting” with opposing

counsel,7 and that Judge Giarrusso “redacted plaintiff’s demand for trial by

jury” from one of his state complaints. 8 Plaintiff also alleges that Judge

Giarrusso “adopted [opposing counsel’s] disposition, spoke disrespectful in

an insulting obstreperous manner of vociferation was unable to determine

the veracity of the controversy, failed to resolve the issue, ruled in favor of

Hunt and denied plaintiff of his property.” 9




5     See id. at 7.
6     See R. Doc. 1 at 14.
7     See id. at 6.
8     See id. at 7.
9     See id. The Court’s prior orders ruling on the motions to dismiss from
the defendant judges contain a more detailed description of plaintiff’s claims
against the judges. See R. Doc. 58 at 1-5; R. Doc. 59 at 1-3.
                                      2
     Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 3 of 11



      Plaintiff states that he “filed a judicial complaint with the Judiciary

Commission” against Judge Giarrusso. 1 0 Specifically, plaintiff states that he

alleged that “Judge Giarrusso redact[ed] his demand for a trial by jury,

accommodate[ed] the schedule of [opposing counsel], and refus[ed] to

enforce preliminary injunction . . . in contravention of the constitution of

Louisiana and United States as well as cannons of code of judicial conduct.”1 1

Plaintiff now alleges that the Commission “refused or failed to investigate

and interrogate Judge Giarrusso” and “determin[ed] that the complaint

failed to allege judicial misconduct.” 1 2

      Plaintiff claims that the Commission’s conduct “deprived and denied

him of a right to a fair and impartial trial, deprived him of his personal

property in derelict of [its] ministerial duty and responsibility to enforce the

law.” 1 3 More broadly, plaintiff claims that “[a]ll state defendants acted in

concert to promote and support judicial corruption of Judge Giarrusso for

political and social reasons to aid and abet illicit actions of . . . Hunt.”1 4




10  See R. Doc. 1 at 8. Plaintiff’s opposition suggests that he also filed a
complaint against Judge Christopher Bruno. See R. Doc. 51 at 12.
11  See R. Doc. 1 at 8.
12  See id.
13  See R. Doc. 1 at 9.
14  See id. at 14.
                                     3
      Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 4 of 11



Plaintiff requests “compensatory and punitive damages against defendants

for their misconduct.” 1 5

       The Judiciary Commission now moves to dismiss plaintiff’s claims. 1 6



II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s

subject matter jurisdiction. “A case is properly dismissed for lack of subject

matter jurisdiction when the court lacks the statutory or constitutional

power to adjudicate the case.” Home Builders Ass’n of Miss., Inc. v. City of

Madison, 143 F.3d 1006, 1010 (5th Cir. 1998) (quoting Nowak v.

Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2d Cir. 1996)).

Because a 12(b)(1) motion is jurisdictional, a court considers such a motion

“before addressing any attack on the merits,” see In re FEMA Trailer

Formaldehyde Prod. Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012), in order to “prevent[] a court without jurisdiction from

prematurely dismissing a case with prejudice,” id. at 286-87 (quoting

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001)). Nevertheless,

a court uses “the same standard” when analyzing a Rule 12(b)(1) motion as




15     See id. at 18.
16     R. Doc. 24.
                                       4
     Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 5 of 11



it would a Rule 12(b)(6) motion. See Dooley v. Principi, 250 F. App’x 114,

115-16 (5th Cir. 2007) (per curiam).

      In assessing a challenge to its subject matter jurisdiction, a court “may

dismiss . . . on any one of three different bases: (1) the complaint alone;

(2) the complaint supplemented by undisputed facts in the record; or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of

disputed facts.” Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir. 1986)

(citing Williamson v. Tucker, 645 F.2d 404, 413 (5th Cir. 1981)).

Furthermore, plaintiff has the burden of demonstrating that subject matter

jurisdiction exists. See Celestine v. TransWood, Inc., 467 F. App’x 317, 318

(5th Cir. 2012) (per curiam) (citing Ramming, 281 F.3d at 161).



III. DISCUSSION

      A.    Eleventh Amendment

      The Commission argues that plaintiff’s suit against it is barred by the

Eleventh Amendment. 1 7 Because this argument is jurisdictional, the Court

considers it under Rule 12(b)(1), and considers it first. See Jefferson v. La.

State Supreme Court, 46 F. App’x 732, 2002 WL 1973897, at *1 (5th Cir.

2002) (per curiam) (“[E]leventh amendment immunity . . . deprives the


17    See R. Doc. 24-1 at 7-8.
                                       5
     Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 6 of 11



court of subject matter jurisdiction of the action.” (first alteration in original)

(quoting McDonald v. Bd. of Miss. Levee Comm’rs, 832 F.2d 901, 906 (5th

Cir. 1987))); Ysleta del Sur Pueblo v. Texas, 36 F.3d 1325, 1336 (5th Cir.

1994) (“[T]he Eleventh Amendment operates as a jurisdictional bar.”).

      Under the Eleventh Amendment, “an unconsenting State is immune

from suits brought in federal courts by her own citizens.” Edelman v.

Jordan, 415 U.S. 651, 663 (1974). Louisiana has not consented to this suit.1 8

See Cozzo v. Tangipahoa Par. Council-President Gov’t, 279 F.3d 273, 281

(5th Cir. 2002) (“By statute, Louisiana has refused any such waiver of its

Eleventh Amendment sovereign immunity regarding suits in federal courts.”

(citing La. Rev. Stat. § 13:5106(A))); see also Holliday v. Bd. of Supervisors

of LSU Agr. & Mech. Coll., 149 So. 3d 227, 229 (La. 2014) (“While Louisiana

may have waived sovereign immunity with respect to some claims, La. Const.

art. 1 § 26 makes it clear the State has not waived its sovereignty within the

federal system.”).

      Generally, therefore, Louisiana enjoys immunity against suits brought

in federal court. This immunity extends to suits brought under state law. See

Richardson v. S. Univ., 118 F.3d 450, 453 (5th Cir. 1997) (stating that state-


18   See R. Doc. 24-1 at 7 (“[T]he State of Louisiana has not waived its
Eleventh Amendment immunity for claims against it in federal court, and
does not do so now.” (citation omitted)).
                                     6
     Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 7 of 11



law claim is barred where “the plaintiff’s claim was against the State of

Louisiana and not the named defendant acting in his individual capacity”).

It also applies to suits under Section 1983. See Cozzo, 279 F.3d at 281 (“[I]n

enacting § 1983, Congress did ‘not explicitly and by clear language indicate

on its face an intent to sweep away the immunity of the States.’” (quoting

Quern v. Jordan, 440 U.S. 332, 345 (1979))); see also Richardson, 118 F.3d

at 452-53 (finding that the Eleventh Amendment barred both “federal and

state-law claims”).

      Furthermore, this immunity can extend not only to suits against

Louisiana itself, but also to state agencies. Vogt v. Bd. of Comm’rs of Orleans

Levee Dist., 294 F.3d 684, 689 (5th Cir. 2002) (“[T]he Eleventh Amendment

will bar a suit if the defendant state agency is so closely connected to the State

that the State itself is ‘the real, substantial party in interest.’” (quoting

Hudson v. City of New Orleans, 174 F.3d 677, 681 (5th Cir. 1999))).

Specifically, “the State’s Eleventh Amendment immunity will extend to any

state agency or other political entity that is deemed the ‘alter ego’ or an ‘arm’

of the State.” Id. (quoting Regents of the Univ. of Cal. v. Doe, 519 U.S. 425,

429 (1997)).




                                        7
       Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 8 of 11



        Here, plaintiff himself acknowledges that the “Judiciary Commission

of Louisiana is an alter ego of the state of Louisiana.” 1 9 Moreover, when this

district previously analyzed the issue, it also found the Eleventh Amendment

applicable. In particular, in Lay v. Scheckman, No. 01-2180 (E.D. La. Aug.

28, 2002), the court found that the Commission enjoyed Eleventh

Amendment immunity. See id., slip op. at 1, 4-5 (adopting in relevant part

the reporter and recommendation in Lay v. Scheckman, No. 01-2180, 2002

U.S. Dist. LEXIS 17809 (E.D. La. July 29, 2002)). There, the district court

adopted Magistrate Judge Roby’s analysis of the six factors from Hudson v.

City of New Orleans that courts use when determining whether “a suit

against a governmental entity . . . is considered to be a suit against the state,”

and thus subject to Eleventh Amendment protections. See 174 F.3d at 681;

Lay, 2002 U.S. Dist. LEXIS 17809, at *12-24.

        The Court agrees with this analysis. The Court particularly notes that

the “most important” factor—“[t]he source of the entity’s funding,” see

Hudson, 174 F.3d at 681-82—is met, as the “Commission is fiscally connected

with the state’s financial resources,” Lay, 2002 U.S. Dist. LEXIS 17809, at

*18.    Additionally, the Supreme Court of Louisiana has described the

Commission as “in the judicial branch of government,” see Babineaux v.


19      See R. Doc. 1 at 3.
                                        8
     Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 9 of 11



Judiciary Comm’n, 341 So. 2d 396, 401 (La. 1976) (citing La. Const., art. V,

§ 25 (1974)), and thus the “case law view[s] the agency as an arm of the state,”

see Hudson, 174 F.3d at 681; see also Lay, 2002 U.S. Dist. LEXIS 17809, at

*15-16. The Eleventh Amendment, therefore, precludes this suit. Dismissal

under Rule 12(b)(1) is required.

      Given that the Court does not have jurisdiction over plaintiff’s claims

against the Commission, the Court does not address defendant’s arguments

in the alternative that it is not a “person” for the purposes of Section 1983,2 0

and that absolute immunity bars plaintiff’s state-law claims.2 1

      B.    Leave to Amend

      Ordinarily, “a court should grant a pro se party every reasonable

opportunity to amend,” Hale v. King, 642 F.3d 492, 503 n.36 (5th Cir. 2011)

(quoting Peña v. United States, 157 F.3d 984, 987 n.3 (5th Cir. 1998)),

“unless it is obvious from the record that the plaintiff has pled his best case,”

id. at 503. Plaintiff’s opposition seeks to “preserve[] his right to file Rule

15(a) amended and supplemental complaint to cure any defects determined

by the court.” 2 2 Specifically, plaintiff “recognizes the necessity to supplement

his original complaint to seek declaratory judgment and injunctive relief


20    See R. Doc. 24-1 at 8.
21    See id. at 9.
22    See R. Doc. 51 at 14.
                                        9
     Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 10 of 11



against judicial official[s] in their official capacities.” 2 3    Nevertheless,

“[w]hile plaintiff recognizes defects in the complaint,” he still contends that

it “meets the material requisite to invoke federal court’s jurisdiction and

states a claim under the United States Constitution and federal statute to

preclude dismissal.” 2 4

      Inasmuch as plaintiff has sought damages against the Commission—

which is immune as a matter of law—any amendments to these claims would

be futile. Contrary to plaintiff’s suggestion, changing the remedy sought

would not alter this outcome. See Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 146 (1993) (“The doctrine of Ex parte

Young . . . has no application in suits against the States and their agencies,

which are barred regardless of the relief sought . . . .”); Cozzo, 279 F.3d at

280-81 (5th Cir. 2002) (“When a state agency is the named defendant, the

Eleventh Amendment bars suits for both money damages and injunctive

relief . . . .”). Leave to amend is therefore denied. See Stripling v. Jordan

Prod. Co., LLC, 234 F.3d 863, 872-73 (5th Cir. 2000) (“It is within the district

court’s discretion to deny a motion to amend if it is futile.”).




23    See id. at 10.
24    See id.
                                       10
   Case 2:19-cv-11451-SSV-DPC Document 66 Filed 06/08/20 Page 11 of 11



IV. CONCLUSION

    For the foregoing reasons, the Court DISMISSES plaintiff’s claims

against the Commission WITHOUT PREJUDICE.




        New Orleans, Louisiana, this _____
                                      8th day of June, 2020.


                   _____________________
                        SARAH S. VANCE
                 UNITED STATES DISTRICT JUDGE




                                   11
